Case: 1:20-cr-00880 Document #: 18 Filed: 01/07/21 Page 1 of 2 PagelD #:48

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA
Case No. 20 CR 880
Vv.
Magistrate Judge Beth W. Jantz
MAURICE BARFIELD
ORDER
On petition of the UNITED STATES OF AMERICA and it appearing to the
Court that:
Name: MAURICE BARFIELD
Date of Birth: **/**/1986
Sex: Male
Race: Black
dail/Prisoner #: 20201210066

now is incarcerated in the following institution:

Cook County Department of Corrections

ATTN: Cook County Department of Corrections

3026 S. California Ave.

Chicago, Illinois
and that said defendant has been charged in the above-captioned case with possession
of a firearm by a convicted felon, and that said defendant should be produced at 10:00
am. on January 21, 2021, at the U.S. Marshals Service Lock-Up, 24th floor,
Dirksen Federal Courthouse, 219 S. Dearborn Street, Illinois, 60604, to appear at
1:00 p.m. for an initial appearance before the Magistrate Judge Beth W. Jantz in

Courtroom 1812.
Case: 1:20-cr-00880 Document #: 18 Filed: 01/07/21 Page 2 of 2 PagelD #:49

IT IS THEREFORE ORDERED that the following person:

THOMAS DART

Sheriff

Cook County Department of Corrections

ATTN: Cook County Department of Corrections

3026 S. California Ave.

Chicago, Illinois
bring or cause to be brought before this Court, at said time on said date, before the
Magistrate Judge Beth W. Jantz in the United States Courthouse in Chicago, [llinois,
the body of the said defendant; and that a Writ of Habeas Corpus Ad Prosequendum

directed to said persons, so commanding them, be issued by the Clerk of this Court.

ENTER:

Bush, W/ Dante

Magistrate Judge Beth W. Jantz

 

DATED at Chicago, Illinois
this. ~) day of _ CAUbiy , 20a.
